Citation Nr: 0332302	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right biceps muscle (major), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
January 1966.  

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) in which the veteran's claim for an 
increased evaluation for residuals of an injury to the right 
biceps muscle (major) was denied.  


REMAND

The Board denied the veteran's claim in a May 2002 decision.  
The veteran appealed the Board's decision to The United 
States Court of Appeals for Veterans Claims (CAVC).  In May 
2003 the Appellee and Appellant submitted a Joint Motion To 
Vacate And Remand In Part, to the extent that an increased 
rating for residuals of an injury to the tight biceps muscle 
(major), currently evaluated as 10 percent disabling was 
denied.  

The Appellee and Appellant indicated that the Board appeared 
to have concluded, without supporting medical evidence or 
opinion, that most of the veteran's right upper extremity 
disability was due to the mild or minimal arthritis and / or 
chronic strain diagnosed on the latest VA examination and 
that neither of these conditions are part and parcel of the 
service connected disability.  The parties agreed that while 
arthritis was listed in the rating decision as a non-service-
connected disability, this was on the basis that arthritis of 
the upper extremities was not shown.  The Court granted the 
motion in May 2003, ordering that the Board's decision is 
vacated, and the matter remanded.  

In this case, the Board observes that, in a letter dated in 
February 2001, the appellant was advised of the information 
and evidence necessary to substantiate the claim, as well as 
the division of development responsibilities between the 
claimant and VA.  However, in the letter dated in February 
2001 the RO wrote that if there was any additional 
information which the appellant felt was relevant to the 
claim to submit such evidence within 60 days of the date of 
the letter.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  Therefore, in light of 
the potential prejudice to the appellant if the Board were to 
proceed to issue a decision at this time, the Board concludes 
a remand is needed for compliance with the notice and duty to 
assist provisions contained in the VCAA.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The veteran should be afforded a VA 
orthopedic, examination.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All indicated special tests 
are to be performed.  The examiner should 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  

4.  The VA orthopedic examiner is 
requested to specifically state which of 
the veteran's right upper extremity 
symptoms are manifestations of the 
service-connected residuals of an injury 
to the right biceps muscle (major).  The 
VA orthopedic examiner is requested to 
specifically state whether the mild 
degenerative joint disease of the right 
shoulder is part and parcel of the 
service-connected residuals of an injury 
to the right biceps muscle (major).  

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claim in light of any 
additional evidence obtained.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

